Case 1:13-cr-00022-MAC-KFG Document 55 Filed 09/03/21 Page 1 of 2 PageID #: 198




 UNITED STATES DISTRICT COURT                         EASTERN DISTRICT OF TEXAS


 UNITED STATES OF AMERICA                        '
                                                 '
                                                 '
 v.                                              '            NO. 1:13-CR-22
                                                 '
                                                 '
 KENNETH RAY-LADARIUS HARRISON                   '

                    ORDER ADOPTING THE MAGISTRATE JUDGE’S
                        REPORT AND RECOMMENDATION

        The court referred a petition alleging violations of supervised release conditions to the

 Honorable Zack Hawthorn, United States Magistrate Judge, at Beaumont, Texas, for

 consideration pursuant to applicable laws and orders of this court. The court has received and

 considered the Report of the United States Magistrate Judge filed pursuant to such order, along

 with the record, pleadings and all available evidence.

        At the close of the revocation hearing, U.S. Magistrate Judge Zack Hawthorn

 recommended:

 1.     that the court find that the Defendant violated the first allegation in the petition that she
        failed to follow a special condition of release;

 2.     revoking the Defendant’s supervised release pursuant to 18 U.S.C. § 3583; and

 3.     the Defendant should be sentenced to a prison term of 9 months (which includes 158
        days of unserved community confinement converted to an equivalent term of
        imprisonment), with one year of supervised release to follow, and should reside in a
        residential reentry center or similar facility, in a community corrections component, for a
        period of 180 days to commence upon release from confinement.

        The Defendant requested to serve his prison term at the Federal Correctional Institution

 in Seagoville, Texas. The Defendant’s request should be accommodated, if possible.
Case 1:13-cr-00022-MAC-KFG Document 55 Filed 09/03/21 Page 2 of 2 PageID #: 199




        At the close of the revocation hearing, the Defendant, defense counsel and counsel for

 the Government each signed a standard form waiving their right to object to the proposed

 findings and recommendations contained in the magistrate judge’s report, consenting to

 revocation of supervised release and imposition of the sentence recommended. The Defendant

 also waived his right to be present with counsel and to speak at sentencing before the court

 imposes the recommended sentence.

        Accordingly, the findings of fact and conclusions of law of the magistrate judge are

 correct and the report of the magistrate judge is ADOPTED. The court adopts the magistrate

 judge’s findings for the imposition of the special conditions of supervised release. It is

 therefore

        ORDERED and ADJUDGED that the petition is GRANTED and Kenneth Ray-

 Ladarius Harrison’s supervised release is REVOKED.

        Judgment and commitment will be entered separately, in accordance with the magistrate

 judge’s recommendations.


       Signed this date
       Sep 3, 2021




                                              2
